

LOCK-UP AGREEMENT



 
July 27, 2011



CDSI Holdings Inc.
100 S.E. Second Street, 32nd Floor
Miami, Florida 33131


Ladies and Gentlemen:


In connection with the Merger Agreement and Plan of Reorganization (the “Merger
Agreement”), dated as of July 27, 2011, by and among CDSI Holdings Inc.
(“CDSI”), CDSI Merger Sub, Inc., SG Blocks, Inc. and certain of the stockholders
of SG Blocks, Inc., to induce the parties to consummate the transactions
contemplated by the Merger Agreement, the undersigned agrees to, neither
directly nor indirectly, during the “Restricted Period” (as hereinafter
defined):


 
(1)
sell or offer or contract to sell or offer, grant any option or warrant for the
sale of, assign, transfer, pledge, hypothecate, or otherwise encumber or dispose
of (all being referred to as a “Transfer”) any legal or beneficial interest in
any shares of CDSI Common Stock (as defined in the Merger Agreement) issued to
the undersigned or to any other person or entity of which the undersigned is an
affiliate in connection with the transactions contemplated by the Merger
Agreement or otherwise owned or acquired by the undersigned on or prior to the
commencement of the Restricted Period (the “Restricted Securities”),



 
(2)
enter into any swap or any other agreement or any transaction that transfers, in
whole or in part, directly or indirectly, the economic consequence of ownership
of any of the Restricted Securities, whether such swap transaction is to be
settled by delivery of any Restricted Securities or other securities of any
person, in cash or otherwise, or



 
(3)
publicly disclose the intention to make any offer, sale, pledge or disposition,
or to enter into any transaction, swap, hedge or other arrangement relating to
any of the Restricted Securities.



As used herein, “Restricted Period” means the period commencing on the Closing
Date (as defined in the Merger Agreement) and ending on the day preceding the
day that is twelve months after the Closing Date.


Notwithstanding the foregoing limitations, this Lock-Up Agreement will not
prevent any Transfer of any or all of the Restricted Securities, either during
the undersigned’s lifetime or on the undersigned’s death, by gift, will or
intestate succession, or by judicial decree, to the undersigned’s “family
members” (as defined below) or to trusts, family limited partnerships and
similar entities primarily for the benefit of the undersigned or the
undersigned’s “family members”; provided, however, that in each and any such
event it shall be a condition to the Transfer that the transferee execute an
agreement stating that the transferee is receiving and holding the Restricted
Securities subject to the provisions of this Lock-Up Agreement, and other than
to return the Restricted Securities to the former ownership, there shall be no
further Transfer of the Restricted Securities except in accordance with this
Lock-Up Agreement.  For purposes of this sub-paragraph, “family member” shall
mean spouse, lineal descendants, stepchildren, father, mother, brother or sister
of the transferor or of the transferor’s spouse. Also notwithstanding the
foregoing limitations, in the event the undersigned is an entity rather than an
individual, this Lock-Up Agreement will not prevent any Transfer of any or all
of the Restricted Securities to the shareholders of such entity, if it is a
corporation, to the members of such entity, if it is a limited liability
company, or to the partners in such entity, if it is a partnership; provided,
however, that in each and any such event it shall be a condition to the Transfer
that the transferee execute an agreement stating that the transferee is
receiving and holding the Restricted Securities subject to the provisions of
this Lock-Up Agreement, and other than to return the Restricted Securities to
the former ownership, there shall be no further Transfer of the Restricted
Securities in accordance with this Lock-Up Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
Any of the Restricted Securities subject to this Lock-Up Agreement may be
released in whole or part from the terms hereof only upon the approval of the
Committee (as defined in the Merger Agreement).


The undersigned hereby authorizes CDSI’s transfer agent to apply to any
certificates representing Restricted Securities issued to the undersigned the
appropriate legend to reflect the existence and general terms of this Lock-up
Agreement.


This Lock-up Agreement will be legally binding on the undersigned and on the
undersigned’s successors and permitted assigns, and is executed as an instrument
governed by the law of Delaware.


[signature page follows]
 
 
2

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO THE LOCK-UP AGREEMENT



   
Signature
       
Name:
   



Address:
             

 
 
3

--------------------------------------------------------------------------------

 
 